Exhibit 99.1 PENN WEST ANNOUNCES THE APPOINTMENT OF BILL ANDREW AS VICE CHAIRMAN AND MURRAY NUNNS AS CEO AND ITS RESULTS FOR THE SECOND QUARTER ENDED JUNE 30, 2011 FOR IMMEDIATE RELEASE, August 10, 2011 PENN WEST PETROLEUM LTD. (TSX - PWT; NYSE - PWE) (“PENN WEST EXPLORATION”) is pleased to announce its results for the second quarter ended June 30, 2011 The Board of Penn West is pleased to announce that Murray Nunns has been appointed President and Chief Executive Officer, effective immediately. With a career spanning 30 years in the oil and gas industry, Murray brings breadth of experience and strong leadership qualities to his new role. Murray is a geologist with a proven track record of value creation through both development and exploration in growth oriented oil and natural gas companies. Most recently, Murray was President and Chief Operating Officer of Penn West. In his new capacity he will continue to apply his long history of consistent success as an executive for the benefit of Penn West shareholders. The Board is also pleased to announce the appointment of Hilary Foulkes as Chief Operating Officer.Hilary has been instrumental in establishing the strategic corporate direction, is a key driver in the evolution of our organization and has a profound influence on employees. Much of Hilary’s operations experience was obtained through various exploration and development roles with Gulf Canada Resources. For eight years prior to joining Penn West in 2008, she was a Managing Director with the investment banking firm, Scotia Waterous. Hilary’s diverse and extensive industry experience uniquely qualifies her for this position. Concurrent with these appointments, Bill Andrew will be assuming the role of Vice-Chairman of the corporation.Bill has been central to the building of Penn West, from its recapitalization in 1992 to the present. Under his extraordinary leadership, Penn West has acquired a premier position in under-exploited legacy light oil pools in Canada while also developing an unconventional asset base. John Brussa, Chairman of Penn West expressed his thanks on behalf of the Board. "Bill's insight and vision have been instrumental in accumulating an asset base which is the envy of the industry. It is these assets accumulated under his watch which will fuel Penn West's future growth. We are all very pleased that Bill will continue on Penn West's board and in his role as Vice Chairman, will continue to provide his invaluable insights to both the Board and to management". Strategy Penn West continues to focus development to bring forward the value in our large light-oil plays and resource prospects. We believe we are well positioned for continuous growth with an emphasis on light-oil. Our exploration strategy is focused on large-scale plays on existing development trends and selective exploratory trends in which we have technical or infrastructure-related advantages. While we experienced unprecedented industry operating conditions during the first half of 2011 which have extended into the third quarter, the fundamental direction and strategy of Penn West has not changed. 2 Capital and Production Guidance • To date in 2011, we have invested approximately $100 million in on-trend exploratory land purchases and have realized approximately $100 million in proceeds from dispositions of non-core assets. We currently expect our full year 2011 exploration and development capital program to be in the range of $1.4 - $1.5 billion. • Extreme flooding in Southern Saskatchewan and Manitoba, forest fires in the Slave Lake region and third party facility issues in the second quarter of 2011 have extended into the third quarter resulting in delays restoring production. Wet conditions across western Canada have delayed completion activity preventing further tie-ins of Q1 drilling. The combined effect of these factors is to delay volumes which will impact our annualized average production. We expect to recover production outages into the fourth quarter and our exit volume remains consistent with our previous guidance. • We now estimate average production for the second half of 2011 to be between 163,000 and 167,000 boe (1) per day and plan to reach full production capacity in the fourth quarter of 2011.Annual production for 2011 is expected to average between 162,000 and 164,000 boe per day. We plan on exiting 2011 producing between 174,000 and 177,000 boe per day. • We continuously evaluate non-core asset dispositions and at this time we have a number of market-ready properties. Disposition proceeds will be re-deployed into our growth strategy or balance sheet. Second Quarter Financial Results • Funds flow (2) was $396 million in the second quarter of 2011, an 11 percent increase from the $356 million reported in the first quarter of 2011 and a 47 percent increase from the $269 million reported in the second quarter of 2010. Funds flow increases were primarily due to an increase in crude oil prices combined with an increase in our weighting of light-oil production. Basic funds flow was $0.85 per share (2) in the second quarter of 2011 compared to $0.77 per share in the first quarter of 2011 and $0.62 per share in the second quarter of 2010. • Net income for the second quarter of 2011 was $271 million ($0.58 per share-basic) compared to $291 million ($0.63 per share-basic) in the first quarter of 2011 and $745 million ($1.72 per share-basic) in the second quarter of 2010 that included a $572 million after-tax gain recorded on the formation of the Peace River Oil Partnership. Net income remained strong in the second quarter of 2011 mainly due to higher revenues, gains on unrealized risk management items and gains on minor property dispositions. • The netback (2) of $32.60 per boe in the second quarter of 2011 was 10 percent higher than the first quarter of 2011 primarily due to higher commodity prices. • Exploration and development capital expenditures for the second quarter of 2011 totalled $285 million and include $88 million of land purchases to complement our asset base and add future resource plays. For the first six months of 2011, exploration and development capital expenditures totalled $777 million including the drilling of 213 net wells focused on our suite of light-oil resource plays. Please refer to the “Oil and Gas Information Advisory” section below for information regarding the term “boe”. The terms “funds flow”, “funds flow per share-basic” and “netback” are non-GAAP measures. Please refer to the “Calculation of Funds Flow”, “Highlights - Netback per boe” and “Non-GAAP Measures Advisory” sections below. 2 Operational Highlights Production • Average production for the second quarter of 2011 of 156,107 boe per day was significantly impacted by temporary interruptions resulting from the wild fires in Slave Lake, flooding throughout Southern Saskatchewan and Manitoba and third-party facility outages. This led to production interruptions for the second quarter of an average of approximately 13,000 boe per day. • Our production capability was weighted 66 percent to oil and liquids in the second quarter of 2011.Light-oil and NGL volumes grew by 19 percent over the last year, excluding the impact of temporary interruptions encountered during the second quarter. • To date in 2011, we have sold net production of approximately 1,100 boe per day. Cardium • As the leading operator in Canada’s largest conventional light-oil resource play and with more than 2,500 drilling locations identified to-date, this asset is a cornerstone for Penn West. In 2011, we continued appraisal drilling on our 665,000 net acres of Cardium rights and commenced targeted full-scale development in the most promising areas to-date. Thus far in 2011, 39 net wells have been drilled, with development drilling focused in the Willesden Green, Alder Flats and West Pembina areas. In the second half of 2011, we plan to focus development in these core areas, and will operate seven rigs drilling approximately 45 - 55 net wells. Our well performance to date has been strong in these areas with averages of 200 - 300 boe per day in the first month of production. Northern Carbonates • Penn West has one of the largest positions in the Carbonate platform plays in northern Alberta.In the first six months of 2011, we drilled 21 net wells in this play. Production rates to-date have been promising. We plan to operate 5 rigs drilling 15 - 20 net wells during the second half of 2011. In the second half of 2011, we will continue development and appraisal drilling on the Slave Point platform at Otter/Red Earth, appraisal drilling at Swan Hills, and the testing of a four-well pad at South Swan Hills. Spearfish (Waskada) • In the first half of 2011, we drilled 44 net wells in the Spearfish. In the second half of 2011, we anticipate operating two rigs drilling 30 - 40 net wells. To-date, production rates are averaging approximately 90 boe per day in the first month. Extreme flooding conditions have delayed operations in the area and resulted in temporary production interruptions of approximately 4,000 boe per day.We anticipate being back to full capacity in the fourth quarter. With solid production results to-date and an inventory of 1,500 potential drilling locations we anticipate accelerating the development of this asset over the next 18 months. Colorado (Viking) • We have a dominant land position of 750,000 net acres with over 2,500 well locations identified consisting of both light-oil and natural gas targets. We are in full development mode in many parts of this play drilling 54 net wells in the first half of 2011. In our main development area at Dodsland/Avon Hills production per well is averaging approximately 80 boe per day for the first month. Low capital costs per well make these rates highly economic. In the second half of 2011, we plan to continue development in the Dodsland/Avon Hills/Kerrobert areas of western Saskatchewan and continue appraisal of the Alberta side of this large play trend. We expect to drill 35 - 40 additional net wells this year. 2 Peace River Oil Partnership • In the second half of 2011, the Peace River Oil Partnership plans the drilling of approximately 10 to 15 gross wells (5.5 - 8 net). This activity will be primarily focused on resource assessment. In the second quarter, steam injection started at the thermal pilot and achieved target injection rates and volume.The pilot well will commence production in the third quarter of 2011. Cordova Joint Venture • In the second half of 2011, we plan to drill 11 gross wells (5.5 net). We are continuing the appraisal phase of this shale gas play throughout the Cordova Embayment. Completion operations are underway on our eight-well pad. Our existing gathering and processing infrastructure in the area enables us to move at a quicker pace with enhanced economic returns. Dividend, Risk Management and Financing Activities • On August 9, 2011, our Board of Directors declared our third quarter dividend of $0.27 per share to be paid on October 14, 2011 to shareholders of record on September 30, 2011. • Crude oil prices averaged WTI US$102.55 per barrel in the second quarter of 2011 compared to US$94.25 per barrel in the first quarter of 2011 and US$77.99 per barrel for the second quarter of 2010. Currently, we have 41,000 barrels per day of our 2011 crude oil production hedged between US$79.98 per barrel and US$96.39 per barrel and 35,000 barrels per day of our 2012 production between US$86.00 per barrel and US$109.72 per barrel. • In the second quarter of 2011, the AECO Monthly Index averaged $3.74 per mcf compared to $3.77 per mcf in the first quarter of 2011 and $3.86 per mcf in the second quarter of 2010. We have 50,000 mcf per day of our 2012 natural gas production hedged at an average price of $4.30 per mcf. • During the second quarter of 2011, we entered into $352 million of additional foreign exchange forward contracts relating to the principal of our senior notes. Currently, we have $762 million of foreign exchange forward contracts with an average exchange rate of $1.00 CAD/USD maturing between 2014 and 2022. • On June 27, 2011, we closed the renewal of our unsecured, revolving syndicated bank facility, extending the term to four years with an aggregate borrowing limit of $2.25 billion. The facility expires on June 26, 2015 and is extendible. Borrowing costs were reduced under the renewed bank facility. On June 30, 2011, we had $1.2 billion of unused capacity under the facility. 2 HIGHLIGHTS Three months ended June 30 Six months ended June 30 % change % change Financial (millions, except per share amounts) Gross revenues (1) $ $ 28 $ $ 16 Funds flow 47 23 Basic per share 37 13 Diluted per share (2) 39 15 Net income (2) ) ) Basic per share (2) ) ) Diluted per share (2) ) ) Capital expenditures, net (3) 23 57 Long-term debt at period-end 14 14 Convertible debentures ) ) Dividends paid (4) $ $ ) $ $ ) Payout ratio (5) 32
